     Case 2:20-cv-02277-JVS-AGR Document 11 Filed 12/01/20 Page 1 of 2 Page ID #:250



 1
 2
 3
 4
 5
 6
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                                CENTRAL DISTRICT OF CALIFORNIA
10
11
12       BERNARD BURTON,                          )     NO. CV 20-2277-JVS (AGR)
                                                  )
13                  Petitioner,                   )
                                                  )
14                         v.                     )     ORDER OF DISMISSAL
                                                  )     WITHOUT PREJUDICE
15       CRAIG KOENIG, Warden,                    )
                                                  )
16                  Respondent.                   )
                                                  )
17                                                )

18
              On March 9, 2020, Petitioner, a state prisoner who is proceeding pro se,
19
        filed a Petition for Writ of Habeas Corpus (“Petition”).
20
              On April 21, 2020, Respondent filed a motion to vacate the order requiring
21
        a response/answer to the Petition on the ground that Petitioner had not sought or
22
        obtained authorization from the Ninth Circuit to file a second or successive
23
        petition. (Dkt. No. 7.)
24
              In response, Petitioner filed a motion to withdraw his Petition so that he
25
        could request authorization from the Ninth Circuit to file a second or successive
26
        petition. (Dkt. No. 10.) The court construes Petitioner’s motion as a motion to
27
        dismiss the Petition without prejudice.
28
     Case 2:20-cv-02277-JVS-AGR Document 11 Filed 12/01/20 Page 2 of 2 Page ID #:251



 1            In the Ninth Circuit, Petitioner has filed an application for permission to file a
 2      second or successive petition. The Ninth Circuit transferred the petition to this
 3      court with instructions to proceed only on Petitioner’s Proposition 57 claim. The
 4      Ninth Circuit denied the application to proceed on the ineffective assistance of
 5      appellate counsel claim. (Dkt. No. 5, Burton v. Koenig, CV 20-10530 JVS
 6      (AGR)).
 7            This habeas case is entirely duplicative of the pending habeas action in
 8      Burton v. Koenig, CV 20-10530 JVS (AGR) and asserts the same two grounds.
 9      Parties generally have “‘no right to maintain two separate actions involving the
10      same subject matter at the same time in the same court and against the same
11      defendant.’” Adams v. Cal. Dep’t of Health Servs., 487 F.3d 684, 688 (9th Cir.
12      2007) (citation omitted). A district court has the option of dismissing the
13      duplicative action without prejudice. Id. at 692 (“Dismissal of the duplicative
14      lawsuit, more so than the issuance of a stay or the enjoinment of proceedings,
15      promotes judicial economy and the ‘comprehensive disposition of litigation.’”)
16      (citation omitted).
17            IT IS HEREBY ORDERED that Petitioner’s motion to withdraw the Petition
18      for Writ of Habeas Corpus is GRANTED and this action is dismissed without
19      prejudice as duplicative. Nothing in this order affects the disposition of Burton v.
20      Koenig, CV 20-10530 JVS (AGR), which shall proceed as ordered by the Ninth
21      Circuit.
22            IT IS FURTHER ORDERED that all pending motions in this action are
23      denied as moot.
24             IT IS SO ORDERED.
25
26      DATED: December 1, 2020                 __________________________________
                                                           JAMES V. SELNA
27                                                    United States District Judge
28

                                                   2
